DETAILED ACTION
	This Office action is in response to the communication filed on 05/24/2022. Claims 1-20 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments with respect to claim 15 overcome the invocations under 35 U.S.C. 112(f) set forth in the non-final rejection and the invocation has been withdrawn. 	Applicant’s arguments with respect to amended claims 1 and 16 in the Remarks section (pages 9-11) have been fully considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. 
U.S. Patent Publication 2018/0061330 A1 by Jeon in view of U.S. Patent Publication 2019/0107754 A1 by Sako et al. (“Sako.”) address the limitations set forth in the amended claims as the new grounds for rejection.
Applicant's arguments have been fully considered with respect to 2-15 and 17-20 in the Remarks section (page 11) but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0061330 A1 by Jeon in view of U.S. Patent Publication 2019/0107754 A1 by Sako.

Regarding claim 1, Jeon discloses a display device (Fig. 1) comprising: 
a liquid crystal display panel (Fig. 1, liquid crystal display panel 140); 
a backlight unit (Fig. 1, backlight unit 160) including a plurality of light sources for supplying light to the liquid crystal display panel (Fig. 1, [0058], backlight 160 may include a plurality of light sources) and driven in a state of being divided into a plurality of blocks (Fig. 3A; [0055], The timing controller 110 may map an input image to a plurality of blocks of the liquid crystal display panel 140 and analyze a correlation between image data and a backlight in each block); and 
a backlight dimming controller (Fig. 1, local dimming unit 111) configured to calculate dimming values of the plurality of blocks, wherein the backlight dimming controller is configured to divide each of the plurality of blocks into a plurality of unit blocks and control brightness of an output image differently for each of the unit blocks ([0106] For example, the local dimming unit 111 selects light profile data previously set as a dimming value for each block and calculates the amount of light of each of pixels in a specific block where each pixel is the equivalent of a unit block or the smallest unit that can be controlled in Jeon). 
However, Jeon does not teach wherein the number of the plurality of blocks is identical to the number of the light sources, and the number of unit blocks is larger than the number of the light sources.
However, in the analogous art of dimming display panels, Sako teaches a backlight capable of controlling luminance of light emitted from a plurality of light sources for illuminating different positions on a display panel on a light source-by-light source basis according to brightness of a displayed image, and thus performing what is called local dimming. (Sako Fig. 1; [0003]). Color regions 32R, 32G, and 32B of three colors of R, G, and B are associated as a set with the sub-pixels SPix illustrated in FIG. 3. In this embodiment, the sub-pixels SPix (unit blocks) associated with the three color regions 32R, 32G, and 32B constitute, as a set, each of the pixels 48 (Sako Fig. 3; [0028]). Specifically, as illustrated, for example, in FIG. 8, the display area OA including the pixels is divided into the logical blocks. One or more of the pixels is/are disposed in each of the logical blocks. The required luminance calculator 11 identifies, from among the pixels included in each of the logical blocks, a pixel for which the highest luminance of light is required for the display output corresponding to the input signals IP. The required luminance calculator 11 calculates the luminance of light required for the identified pixel as luminance of light required for the logical block. The required luminance calculator 11 individually calculates the luminance of light required for each of the logical blocks (Sako Fig.8 and [0044]). It would have been obvious before the effective filing date of the invention to have used a direct type backlight where the blocks correspond to pixels and the pixels have individually controlled light transmittances according to color sub-pixels as taught by Sako. One of ordinary skill in the art would have been motivated to individually control the level of transmission of the light emitted from the illuminator 50 from the back surface side to the display surface side for each of the sub-pixels SPix and pixels (Sako [0029]).

Regarding claim 2, Jeon of the combination of references further teaches the display device according to claim 1, wherein brightness of images output through the liquid crystal display panel is differently detected for each of the unit blocks ([0106], light profile data may be calculated as the sum of the amount of light of a specific pixel and the amount of a light reaching the specific pixel from pixels adjacent to the specific pixel during local dimming so the calculation is different for each of the specific pixels).

Regarding claim 3, Jeon of the combination of references further teaches the display device according to claim 1, wherein the backlight dimming controller is configured to correct dimming values of the plurality of unit blocks based on input image data ([0055], the timing controller 110 outputs a dimming signal DIM for the backlight unit 160 for local dimming depending on the correlation between image data and a backlight and compensates each block for data).

Regarding claim 4, Jeon of the combination of references further teaches the display device according to claim 3, wherein the backlight dimming controller is configured to calculate dimming values of the plurality of blocks based on the input image data ([0055], the timing controller 110 outputs a dimming signal DIM for the backlight unit 160 for local dimming depending on the correlation between image data and a backlight and compensates each block for data) and divide each of the plurality of blocks into a plurality of unit blocks so that the plurality of unit blocks have calculated dimming values, respectively ([0106], For example, the local dimming unit 111 selects light profile data previously set as a dimming value for each block and calculates the amount of light of each of pixels in a specific block). 

Regarding claim 10, Jeon of the combination of references further teaches the display device according to claim 1, wherein the backlight dimming controller is configured to differently adjust dimming values corrected in the plurality of unit blocks based on surrounding brightness ([0106], The light profile data for which a dimming value was based may be calculated as the sum of the amount of light of a specific pixel and the amount of a light reaching the specific pixel from pixels adjacent to the specific pixel during local dimming).

Regarding claim 11, Jeon of the combination of references further teaches the display device according to claim 10, wherein the backlight dimming controller is configured to correct the dimming values of the plurality of unit blocks more strongly as the surrounding brightness is darker ([0094] and [0102]-[0106], the gain was based on the amount of light at maximum at a light source divided by a light reached after dimming where dimming was greater for abnormal blocks (where light leakage or black uniformity defect occurs as in [0012])  as compared to a representative value dimming blocks and would be divided by a smaller number resulting in a larger gain).

Regarding claim 12, Jeon of the combination of references further teaches the display device according to claim 11, wherein if the backlight dimming controller corrects a dimming value of a first unit block to a first dimming value when the surrounding brightness is a first brightness ([0093]-[0094], at a grayscale higher than B and first surrounding brightness, a dimming value for the first abnormal block AB1 may be higher than a dimming value for the reference block RB.),
 the backlight dimming controller is configured to correct the dimming value of the first unit block to a second dimming value smaller than the first dimming value when the surrounding brightness is a second brightness that is darker than the first brightness ([0093]-[0094], Also, at a grayscale between A and B and a lower, second surrounding brightness, a dimming value for the first abnormal block AB1 may be lower than a dimming value for the reference block RB).

Regarding claim 14, Jeon of the combination of references further teaches the display device according to claim 1, wherein the backlight dimming controller comprises a unit block dimming value calculator configured to divide each of a plurality of previously divided blocks into the plurality of unit blocks and calculate dimming values of the unit blocks ([0105]-[0106], the local dimming unit 111 calculates gain values for a plurality of pixels based on light profile data of a plurality of light sources (S140)). 

Regarding claim 15, Jeon of the combination of references further teaches the display device according to claim 14, wherein the backlight dimming controller is further configured to:
correct the dimming values of the unit blocks calculated by the unit block dimming value calculator, based on the input image data (Dimming corrector is part of the local dimming unit 111 in Jeon; see para [0105]-[0106] where local dimming unit calculates a gain value for the dimming value calculated for the block)
determine a representative dimming value of a block to which the unit blocks belong, based on the corrected dimming values of the unit blocks (Dimming determiner is part of the local dimming unit 111 in Jeon; [0102]-[0103], the local dimming unit 111 controls the backlight unit 160 with respect to each of the plurality of blocks B11 to B57 based on a dimming value corresponding to the representative value, which is an average value).
determine a correction degree of transmittance based on the corrected dimming values of the unit blocks and the determined representative dimming value (Correction determiner is part of the local dimming unit 111 in Jeon; [0102]-[0106], the gain was based on the amount of light at maximum at a light source divided by a light reached after dimming where dimming was greater for abnormal blocks as compared to a representative value dimming blocks); and 
correct the input image data based on the determined correction degree of transmittance (Dimming corrector is part of the local dimming unit 111 in Jeon; [0107], Then, the local dimming unit 111 compensates for the input data based on the gain value (S150)).

Regarding claim 16, the above rejection of the display device in claim 1 stands for the corresponding method claimed.
Regarding claim 17, Jeon in view of Sako renders obvious the claim limitations in consideration of the grounds of rejection of claim 2 above.



Claims 5-9, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0061330 A1 by Jeon in view of U.S. Patent Publication 2019/00107754 A1 by Sako, and further in view of U.S. Patent Publication 2018/0268781 A1 by Park et al. (“Park.”)

Regarding claim 5, Jeon of the combination of references further teaches the display device according to claim 4, wherein the backlight dimming controller is configured to correct a dimming value of a unit block among the plurality of unit blocks divided to have the calculated dimming values, respectively, to be smaller than the calculated dimming value ([0012], an abnormal block was where light leakage or black uniformity defect occurs and if the brightness of the abnormal block was less than the brightness measured from the reference block than dimming value would decrease according to formula of [0088]). Jeon in view of Sako does not teach the correction occurred corresponding to a boundary region between a bright portion and a dark portion.
However, in the analogous art of dimming in a display device, Park teaches that a light leakage occurred when there was a difference in an image between a bright region and a dark region is big in displaying an image of a high dynamic range (Park [0029]-[0031]). It would have been obvious before the effective filing date that the light leakage of Jeon similarly took place in a boundary between where the input image showed a bright region and dark region. One of ordinary skill in the art would have been motivated to display an image with high dynamic range and correct light leakage in the input image where the difference in the image is big (Park [0029]-[0031]). 

Regarding claim 6, Jeon of the combination of references further teaches the display device according to claim 5, wherein the backlight dimming controller is configured to determine an average of the dimming values of the plurality of unit blocks as a representative dimming value of a block to which the unit blocks belong ([0102]-[0103], the local dimming unit 111 controls the backlight unit 160 with respect to each of the plurality of blocks B11 to B57 based on a dimming value corresponding to the representative value, which is an average value).

Regarding claim 7, Jeon of the combination of references further teaches the display device according to claim 1, wherein the backlight dimming controller is configured to correct the input image data based on dimming values of the plurality of unit blocks ([0107]-[0108], Then, the local dimming unit 111 compensates for the input data based on the gain value (S150)).

Regarding claim 8, Jeon of the combination of references further teaches the display device according to claim 7, wherein the backlight dimming controller is configured to determine a correction degree of the image data based on the dimming values of the unit blocks and a representative dimming value of a block to which the unit blocks belong ([0102]-[0103] and [0105], the local dimming unit 111 controls the backlight unit 160 with respect to each of the plurality of blocks B11 to B57 based on a dimming value corresponding to the representative value, and 111 calculates gain/correction degree values for a plurality of pixels based on light profile data of a plurality of light sources).

Regarding claim 9, Jeon of the combination of references further teaches the display device according to claim 8, wherein the backlight dimming controller is configured to determine a correction degree of a unit block having a dimming value smaller than the representative dimming value to be smaller than a correction degree of a unit block having a dimming value larger than the representative dimming value ([0094] and [0102]-[0106], the gain was based on the amount of light at maximum at a light source divided by a light reached after dimming where dimming was greater for abnormal blocks as compared to a representative value dimming blocks and would be divided by a smaller number resulting in a larger gain).


Regarding claim 13, Jeon discloses the display device according to claim 10, further comprising detecting the surrounding brightness ([0068], The liquid crystal display panel 140 displays the image with a single grayscale in order to measure brightness of the plurality of blocks B11 to B57 of the liquid crystal display panel 140 where the specific pixel was surrounded by pixels of each block).
However, Jeon in view of Sako does not teach an illuminance sensor. In the analogous art of dimming in a display device, Park teaches that a light leakage occurred when there was a difference in an image between a bright region and a dark region is big in displaying an image of a high dynamic range. A illuminance sensor of an image display apparatus senses an ambient brightness to use for correcting the light leakage(Park [0029]-[0031]). It would have been obvious before the effective filing date that the light leakage of Jeon similarly took place in a boundary between where the input image showed a bright region and dark region and was detected/measured by the illuminance sensor. One of ordinary skill in the art would have been motivated to display an image with high dynamic range and correct light leakage in the input image where the difference in the image is big (Park [0029]-[0031]). 
Regarding claim 18, Jeon in view of Sako and Park renders obvious the claim limitations in consideration of the grounds of rejection of claims 3, 4, and 5 above.
Regarding claim 19, Jeon in view of Sako and Park renders obvious the claim limitations in consideration of the grounds of rejection of claim 6 above.
Regarding claim 20, Jeon in view of Sako and Park renders obvious the claim limitations in consideration of the grounds of rejection of claim 7 above.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621 

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621